Title: To Thomas Jefferson from Robert Smith, 27 May 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir, 
            Navy depmt. May 27. 1803
          
          I enclose six blank warrants which it is intended to fill up with the names of the following young Gentlemen for Midshipmen
          
            
              
              George W. Barker
              recommended by 
            
            
              
              
              Mr. Gregg
            
            
              
              John Quynn
              Mr. Duvall & others
            
            
              
              John R. Sherwood
              Jacob Gibson & others—
            
            
              
              John Nevitt
              R. Bowie & others—
            
            
              
              John Pettigrew
              Docr. Bullus & others
            
            
              
              Thos. Baldwin jr.
              Ben. Austin & others—
            
          
          Should you approve of these appointments, the enclosed warrants will require your Signature.—
          I have the honor to be, with high respect, Sir, yr mo: ob: Servt.
          
            Rt Smith
          
        